TEXTO COMPLETO DE LA RESOLUCION
Revocamos la resolución que se negó a suprimir una evidencia obtenida sin orden de allanamiento mientras los agentes de orden público entraron a la residencia de la peticionaria sin el consentimiento de ésta a diligenciar una orden de arresto en la persona de un tercero. Veamos.
*211Contra el ciudadano José A. Roque Concepción conocido por "Cucaracho" se expidió el 26 de julio de 1994 una orden de arresto por el delito de escalamiento agravado. El 13 de noviembre de 1995 a las 11:40 A.M., mientras el agente del C.I C. de la zona de Cayey, Jorge L. Rivera, se encontraba en funciones de su empleo, recibió información de parte de su superior, el Teniente Rivera, a los efectos de que el Sr. Roque Concepción se encontraba en la residencia ubicada en la Calle D Número 39 de Estancias de Gurabo. Le informó además, que la noche anterior se había tratado de arrestarlo, pero se le había escapado a los agentes del orden público. Con esa información y la orden de arresto que había sido expedida, cuatro agentes se dirigieron a la Urb. Estancias de Gurabo, Calle D Número 39 para diligenciar la orden de arresto del Sr. Roque Concepción. Al llegar a ésta, estacionaron el vehículo en que iban frente a la residencia. El Teniente Rivera llevó a los agentes hasta la residencia que tiene dos puertas, una que da al balcón y otra a la cocina. Este y el Agente José Miranda cubrieron la puerta que da al frente de la residencia y el Agente Jorge L. Rivera y otro agente de nombre Ito Miranda cubrieron la puerta de la cocina. El Agente Jorge L. Rivera fue a la puerta de la cocina la cual estaba abierta con la intención de arrestar al Sr. Roque Concepción. Se paró y se asomó por la puerta para poderlo ver. Portaba un arma larga, rifle R-15 AZ. Miró hacia el interior de la cocina y observó que había una mujer sentada en la mesa de la cocina con el Sr. Roque Concepción. Entonces indicó a Roque Concepción que era policía y que tenía una orden de arresto y le ordenó tirarse al suelo. El Sr. Roque Concepción se tiró al suelo y el agente José L. Rivera procedió a arrestarlo. En ese momento, vio dos bolsas grandes y una maleta color gris. El arresto del Sr. Roque Concepción ocurrió en fracciones de segundos. El Agente Ito Miranda entró y le gritó al Teniente Rivera, quien estaba por el frente de la residencia, que había arrestado al Sr. Roque Concepción y que había ocupado el material, o sea las dos bolsas grandes y la maleta color gris. La peticionaria, Sra. Ada Luz Vega Jiménez fue también arrestada. Se le hicieron las advertencias de ley. La evidencia ocupada fue analizada y dio positivo para cocaína en una cantidad que se aproximaba al medio kilo. Se encontraron además dos magazines y como 56 balas en la misma mesa. La residencia D-39 de Estancias de Gurabo es la residencia de la peticionaria. El Sr. Roque Concepción se encontraba de visita. El Agente Jorge L. Rivera no solicitó una orden de allanamiento porque iba con el propósito de arrestar al Sr. Roque Concepción "y no el de ocupar nada".
A la peticionaria Ada Luz Vega Jiménez se le sometió una denuncia por infracción al Artículo 404 de la Ley de Sustancias Controladas de Puerto Rico. El 20 de junio de 1995 la defensa presentó una moción, de supresión de evidencia. La vista de la moción se celebró el 13 de noviembre del mismo año. El tribunal con fecha 27 de noviembre la declaró sin lugar.
El 12 de diciembre de 1995 la peticionaria acudió a nosotros mediante petición de certiorari para revisar la resolución. Solicitó que se paralizara la celebración de la vista del caso, la cual estaba señalada para el 14 de diciembre. Con fecha 13 de diciembre, ordenamos la paralización de los procedimientos y concedimos al Pueblo de Puerto Rico el término de veinte (20) días para que mostrara causa por la cual no se debía revocar la resolución que denegó la moción de supresión de evidencia de la recurrente Ada Luz Vega Jiménez. Nos amparamos en lo resuelto en el caso Stehgald v. U.S. 451 U.S. 204 (1981). El Procurador General ha comparecido y estamos en posición de decidir.
Hemos examinado con detenimiento los argumentos del Procurador en oposición al recurso, pero los mismos no nos convencen y resolvemos conforme a lo intimado en nuestra orden de mostrar causa.
I
El Artículo II, §10 de la Constitución del Estado Libre Asociado de Puerto Rico dispone en lo que resulta pertinente:

"...[n]o se violará el derecho del pueblo a la protección de sus personas, casas, papeles y efectos contra registros, incautaciones y allanamientos irrazonables.


[...]


Sólo se expedirán mandamientos autorizando registros, allanamientos o arrestos por autoridad judicial, y ello únicamente cuando exista causa probable apoyada en juramento o afirmación, describiendo-particularmente el lugar a registrarse, y las personas a detenerse o las cosas a 
*212
ocuparse."

Por su parte la Constitución de los Estados Unidos dispone en su Enmienda Cuarta que:

"No se violará el derecho del pueblo a la seguridad de sus personas, hogares, documentos y pertenencias, contra registros y allanamientos irrazonables, y no se expedirá ningún mandamiento, sino a virtud de causa probable, apoyado por juramento o promesa, y que describa en detalle el lugar que ha de ser allanado, y las personas o cosas que han de ser detenidas o incautadas."

Estas dos disposiciones constitucionales se suman para proteger el derecho de nuestros habitantes contra intrusiones y violaciones de parte del estado a la seguridad e intimidad que merece el hogar y cualquier sitio en donde exista una expectativa razonable de intimidad. Katz v. United States 389 U.S. 347 (1967); Pueblo v. Rivera Colón,_D.P.R._(1991), 91 J.T.S. 61.
Nuestra Constitución tiene en esta área una protección más amplia que la Enmienda Cuarta de los Estados Unidos y podría vedar intrusiones al hogar o áreas de expectativas razonables de intimidad que no estarían vedadas bajo los parámetros de la federal. Pueblo v. Rivera Colón, supra. Sin embargo, la situación ante nosotros no requiere llevar a cabo un análisis sobre los contornos más amplios de la protección contra allanamiento irrazonable bajo nuestra Constitución, análisis que habría que hacer exclusivamente a la luz de la Sección 10 del Artículo II de nuestra Constitución. Pueblo v. Rivera Colón, supra. Esto es así porque, aun aplicando la protección mínima que confiere la Enmienda Cuarta de la Constitución Federal el allanamiento llevado a cabo en el presente caso resulta en una violación de dicha Enmienda Cuarta y a fortiori de nuestra más liberal Sección 10 del Artículo II.
En Steagald v. U.S., supra, el Tribunal Supremo de los Estados Unidos tuvo la oportunidad de interpretar la protección que confiere la Enmienda Cuarta de la Constitución de los Estados Unidos a las personas cuyo domicilio se les allana con el propósito de diligenciar una orden de arresto en una tercera persona que se encuentra en dicha vivienda. El Tribunal Supremo de los Estados Unidos resolvió que en ausencia de consentimiento de parte del morador o de circunstancias apremiantes es necesario una orden de allanamiento para diligenciar la orden de arresto en la persona de un tercero que esté en dicha propiedad. En Steagald, al igual que en el presente caso, los agentes entraron a la residencia del acusado con el fin de diligenciar una orden de arresto contra un tercero. Como consecuencia de la entrada no consentida y en busca del sujeto a ser arrestado, encontraron cocaína, por lo cual se le sometió la acusación contra el residente de la vivienda. Steagald solicitó la supresión de la evidencia sin éxito ante el Tribunal de Distrito. El Circuito de Apelaciones confirmó la negativa del Tribunal de Distrito a suprimir la evidencia. El Tribunal Supremo de los Estados Unidos, sin embargo, revocó y estableció claramente que en ausencia de circunstancias apremiantes o del consentimiento del domiciliario era necesario una orden de allanamiento para entrar en la propiedad por lo que la evidencia obtenida en violación de dicha norma debía ser suprimida.
En Pueblo de Puerto Rico v. Rivera Colón, supra, nuestro Tribunal Supremo tuvo la oportunidad de interpretar el fallo de Steagald ante hechos parecidos. A tono con lo expuesto en Steagald resolvió que en ausencia de un consentimiento del morador o de circunstancias apremiantes una orden de arresto contra una persona que se puede encontrar en la residencia de tercero no faculta a la policía entrar a dicha residencia sin obtener previamente una orden de allanamiento de dicha residencia. El propósito de ese requisito es ubicar en un funcionario judicial neutral la determinación de causa probable para creer que el sospechoso a ser arrestado se encuentre en la residencia allanada.
El Procurador General en su moción en cumplimiento de nuestra orden para mostrar causa hace un pálido esfuerzo para colocar los hechos de este caso fuera del ámbito de la doctrina establecida en Steagald y Pueblo v. Rivera Colón, supra. Nos señala que la expectativa de intimidad que confiere la protección de la Enmienda Cuarta de la Constitución de los Estados Unidos y de la Sección 10 del Artículo II de nuestra Constitución es únicamente una contra registros y allanamientos irrazonables y que lo que es razonable depende de las circunstancias. Sostiene que nuestro Tribunal Supremo no ha considerado irrazonable el que agentes de la policía se acerquen a lugares cercanos a las casas implícitamente abiertos al público para hacer preguntas a los moradores de ésta. Pueblo v. Meléndez Rodríguez_D.P.R._, 94 J.T.S. 103. Nos señala además, que en circunstancias apremiantes se *213justifica dispensar del requisito de la orden de allanamiento.
Argumenta también el Procurador que el hecho de que contra Roque Concepción se había emitido una orden de arresto por apropiación ilegal con una fianza de $50,000 y que éste se le había escapado la noche anterior a los agentes de orden público, demostraba la capacidad de fuga del sospechoso y la necesidad de arrestarlo con premura. Sostiene asimismo que el frente de la residencia no tenía verja y que la puerta de la cocina por donde entraban los agentes a arrestar al ciudadano Roque Concepción estaba abierta. Pretende distinguir a Steagald a base de que en Steagald la puerta estaba cerrada. Finalmente, sostiene que la evidencia ocupada era una a plena vista, por lo que no se justifica la supresión de ésta.
Los argumentos del Procurador resultan poco persuasivos.
Aunque, según lo resuelto en Pueblo v. Meléndez Rodríguez, supra, un agente del orden público puede acercarse a la puerta de una vivienda localizada en un área implícitamente accesible al público con el propósito de conversar con una persona o hacer preguntas sobre el paradero de un tercero, esto no le da derecho a entrar a la vivienda sin el consentimiento de dicha persona. En el presente caso no hay prueba de que los agentes solicitaran el consentimiento de la peticionaria para entrar a la propiedad o que ésta motu proprio consintiera al registro. Tampoco se acercaron a la puerta meramente a preguntar sobre Roque Concepción. Su acción fue la de entrar a la residencia.
El argumento de que habían circunstancias apremiantes (exigent circumstances) tampoco es convincente. Los hechos indican que la información sobre el paradero del ciudadano Roque Concepción y su ubicación específica en la residencia en las Estancias de Gurabo fue transmitida al agente Jorge Rivera del orden público a las 11:40 de la mañana el día 13 de noviembre, mientras éste se encontraba en Cayey. Luego de obtener esa información, éste y otros tres agentes se dirigieron del área de Cayey hasta el pueblo de Gurabo a llevar a cabo el arresto. No había razón alguna para que los agentes con esa información dejaran de obtener una orden de allanamiento. Si consideraban que el factor tiempo era esencial y que el sospechoso podía abandonar la propiedad antes de obtener la orden, pudieron dirigirse a dicho lugar y proteger las salidas de la casa (como lo hicieron) y arrestar al ciudadano cuando saliera de la casa o entrar a la misma una vez obtuvieran la orden de allanamiento.
Las circunstancias apremiantes que sirven de excepción a la norma sentada en Steagald no es cualquier preocupación subjetiva que tengan los agentes de orden público, como se señala en U.S. v. Curzi 867 F2d 36 (1er. Cir. 1989) a la pág. 41:
"The point is, we think, so basic that we need not linger long in its position. The unreasonable search of a person's home is the "chief evil against which the wording, of the Fourth Amendment is directed." (Citas omitidas.)...and the "zone of privacy [is nowhere] more clearly defined than when bounded by the unambiguous physical dimensions of an individual's home." (Citas omitidas.) Therefore, warrantless searches of a dwelling-place are presumptively unreasonable unless the police can prove consent or the existence of exigent circumstances. (Citas omitidas.) The circumstances which excuse failure to obtain a warrant are "few in Number and carefully delineated, (Citas omitidas.), especially where one's home is concerned." (Citas omitidas.)
En Pueblo v. Rivera Colón, supra, 91 JTS 61, a la pág. 8732, nuestro Tribunal Supremo elaboró también este concepto.
"En términos generales se requiere que a la luz de la totalidad de las circunstancias, los agentes del orden público demuestren que existe urgencia para la acción policial debido a la existencia de circunstancias que impiden la obtención de la orden. La Fave, supra, Sec. 6.1(f) a la pág. 595; Michigan v. Tyler, 436 US 499 (1978); Donnino & Girise, Exceptional Circumstances for a Home Arrest, 45 Alabama L. Rev. 90 (1980). Entre las circunstancias apremiantes se pueden considerar, entre otras cosas, el riesgo para la seguridad pública y para la policía si no se actúa con premura; la gravedad del delito imputado al sospechoso; la posibilidad de que la evidencia sea destruida; la posibilidad de fuga y si el sospechoso genera violencia que produzca un claro e inminente peligro en la vida de los agentes." (Citas omitidas.)
*214Finalmente, mediante la vigilancia correspondiente, los agentes del orden público deben obtener suficiente información para creer que el sospechoso se encuentra en casa del tercero y deben demostrar que, a la luz de las circunstancias, sería irrazonable ir en búsqueda de una orden de allanamiento." (Enfasis en el original.)
En el presente caso el estado no probó de que no hubiese oportunidad de obtener una orden de allanamiento previo a entrar a arrestar al sospechoso. De hecho, la razón que adujeron es que no obtuvieron la orden porque no iban a buscar nada y solamente arrestar a una persona. Es claro que no había ninguna necesidad urgente e inaplazable que impidiera la obtención de la orden de allanamiento.
Tampoco tiene peso el argumento de que la puerta se encontrase abierta. Hacer depender la protección que confiere la Constitución de los Estados Unidos y Puerto Rico del hecho de si los ciudadanos mantienen las puertas cerradas o abiertas es una burla a la protección de dichas disposiciones constitucionales.
Por último, sostiene el Procurador General que la evidencia obtenida estaba a plena vista. Eso no es correcto. Los agentes declararon que luego de entrar a arrestar a Roque Concepción vieron inmediatamente la maleta y las bolsas. No hay duda de que el descubrimiento de la evidencia fue como resultado de haber entrado ilegaímente a dicha propiedad.
En resumen, los agentes entraron a la residencia de la peticionaria, Sra. Luz Vega Jiménez, a arrestar a un tercero, sin una orden de allanamiento, sin su consentimiento y sin que mediaran circunstancias excepcionales que justificaran prescindir de una orden de allanamiento expedida por un magistrado neutral. Como consecuencia de tal allanamiento inconstitucional descubrieron prueba en contra de dicha peticionaria. Esta debe ser suprimida.
Por tanto, se revoca la resolución recurrida y se ordena la supresión de la evidencia obtenida en el allanamiento de la residencia de Ada Luz Vega Jiménez, peticionaria. El Juez Rivera Pérez disiente en opinión separada.
Regístrese y notifíquese.
Así lo acordó el Tribunal y lo certifica la Secretaria General.
María de la C. González Cruz
Secretaria General